DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Heltzel, US 3,605,579 in view of Coats et al., US 9,404,228 B1, Bockes et al., US 2015/0050085 A1, and Schlessel, US .
Regarding claim 20, Heltzel teaches a method of treating a freshly produced concrete layer produced by a slipform paving machine, the freshly produced concrete layer having a width between first and second edges and extending longitudinally, the method comprising: 
driving a texturing machine separate from and behind the slipform paving machine (tines or brush are carried on “an independent vehicle following the conventional concrete road machine, which vehicle may have supporting wheels running on side forms or have caterpillar endless tracks in the case 
While Heltzel discloses first and second adjustable height support columns but they are manually operated by rotary handles (69 connected to screws to adjust height), Coats teaches a modular paving framework having a machine frame being supported from ground engaging units by first and second adjustable height support columns that are actuated hydraulically (column 4 lines 3-7).  It would have been obvious to one of ordinary skill in the art to modify Heltzel’s texturing machine to substitute the first and second height adjustable columns to be actuated hydraulically to be able to place the frame at different heights automatically in view of Coats’s disclosure.   Since Heltzel also discloses using a rotary handle (69) to adjust the crown point height, it would be an obvious modification to extend the teaching to also be able to actuate hydraulically the adjustment of the crown point height so that it can be adjusted automatically.
While the resulting combination fails to disclose any sensors or sensing capabilities, Bockes discloses using sensors to determine variations in height of the concrete slab and the degree of crown 
While Bockes only discloses "sensors", more than one, but fails to explicitly disclose first and second edge height sensors adjacent each of the first and second edges, it is common sense that in forming a crown, at least three points must be known including two outer edge points and the crown point.  Bockes additionally discloses that “the height of the beam ends may also be adjusted” ([0055]), which would be synonymous with the two outer edge points in forming a crown, and would require knowing the heights at the end points with edge height sensors.  In view of the resulting combination including automatic adjustment of the height of the first and second height support columns, the resulting combination makes obvious sensing a height of the adjacent each of the first and second edges with first and second edge height sensors and generating first and second edge height input signals.  	While the resulting combination fails to explicitly disclose the use of a controller to receive an input signal and generate an output signal, Coats additionally discloses using a controller/control system to receive input signals from a sensor (column 4 lines 53) and generating an output signal (any combination of hardware or software for controlling the components of the system; column 4 lines 35-37).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use a controller for additional automatic operations to be able to control all of the components of the texturing machine. The resulting combination makes obvious the method steps of generating an output signal to control the height of the adjustable height crown point in response to the input signal and actuating an actuator (there must be actuators, otherwise there would be no point in having a controller if the components weren’t able to move automatically) in response to the output signal and thereby articulating at least one of the machine frame and the texturing device to adjust the height of the crown point, adjusting the height of the first and second adjustable height support columns in response to the first and second edge height control output signals during the texturing of step (a), sensing a height of the texturing machine relative to the concrete layer adjacent each of the first and second edges with the first and second edge height sensor, and receiving first and second height input signals in the controller and generating first and second edge height output signals in response to the first and second edge height input signals.
Regarding claim 31, the resulting combination includes in step (d) the texturing device comprising an articulated longitudinal texturing device extending transversely between the left and right ground engaging units, and makes obvious the actuator adjusting the articulation of the longitudinal texturing device to adjust the height of the crown point of the longitudinal texturing device.
Regarding claim 33, the resulting combination includes the texturing of step (a) including longitudinally texturing the freshly produced concrete layer (based on the orientation of the brush/broom 65).
Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Heltzel in view of Coats and Bockes as applied above, further in view of Hollon, US 6,287,048 B1.
Regarding claim 22, while the resulting combination fails to disclose detecting a position of at least one of the edges of the freshly produced concrete layer with an edge direction sensor, Hollon teaches a sensor on a vehicle for sensing the position of a defined edge of an asphalt concrete lane (Abstract, sensor 501 in Figure 2A). It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include edge direction sensors to be able to detect a position of at least one of the edges of the freshly produced concrete layer for the texturing machine to be able to follow the edges of the paved concrete more accurately.  The resulting combination makes obvious the method steps of receiving the edge direction input signal in the controller and generating a direction control output signal in response to the edge direction input signal; and steering at least one of the ground engaging units with a steering actuator (since the resulting combination includes automatic control of the components of the machine) in response to the direction control output signal.
Regarding claims 23 and 24, the inclusion of both limitations of the sensors being a contact sensor or a contactless sensor proves a lack of criticality of the type of sensor. The Examiner took Official Notice in the previous office action that contact sensors and contactless sensors are old and well-known. Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  It would have been obvious to one of ordinary skill in the art to use contact sensors or contactless sensors based on design choice.
Regarding claim 25, the resulting combination includes at least one of the sensors comprising an array of sensors (501, in Hollon's Figure 2A). While Hollon only shows an edge direction sensor with a feeler shoe and the resulting combination fails to include a contactless edge direction sensor, the Examiner took Official Notice in the previous office action that contactless edge direction sensors are old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to substitute the edge direction sensor with a contactless edge direction sensor based on design choice as a simple substitution of one known edge direction sensor for another.
Regarding claim 26, since the sensors provide many points of data, it would be an obvious modification to return an average as the input signal if desired, since providing an average is common in data analysis.
Regarding claim 27, the Examiner took Official Notice in the previous office action that programming something to eliminate an outlier in data is old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to discard an outlier signal from one of the sensors of the array for a more precise set of data.
Regarding claim 28, the resulting combination includes the array of sensors transversely spanning one of the edges of the concrete layer and the array functioning as the edge direction sensor.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Heltzel in view of Coats, Bockes, further in view of Drake, US 3,272,099 and Hollon, US 6,287,048 B1.
Regarding claim 36, while the resulting combination fails to disclose detecting at least one external stringline located to at least one side of the freshly produced concrete layer with a stringline sensor, Drake teaches the use of a stringline and a stringline sensor (column 3).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use a stringline and a stringline sensor in view of Drake's disclosure for better alignment. The resulting combination makes obvious the method step of adjusting the height of at least one of the first and second adjustable height support columns in response to the stringline sensor.
While the resulting combination fails to disclose steering at least one of the ground engaging units with a steering actuator in response to the stringline sensor, Hollon teaches a sensor on a vehicle for sensing the position of a defined edge of an asphalt concrete lane (Abstract) and additionally discloses automatically steering to follow the defined edge. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to steer at least one of the ground engaging units with a steering actuator in response to the stringline sensor of the resulting combination.
Claims 20, 30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over  Coats et al., US 9,404,228 B1 in view of Heltzel, US 3,605,579 and Bockes et al., US 2015/0050085 A1.
Regarding claim 20, Coats discloses that it is known in the art (Figure 4B; column 2 last two lines; column 5 lines 6-17) to have a method of treating a freshly produced concrete layer, the freshly produced concrete layer having a width between first and second edges and extending longitudinally, the method comprising: 
driving a texturing machine longitudinally along the freshly produced concrete layer, the texturing machine including first and second ground engaging units on opposite sides of the freshly produced concrete layer, and a machine frame spanning the concrete layer and supported from the ground engaging units, the texturing machine including at least one texturing device (texture rake 134) supported from the machine frame and having an adjustable height crown point provided by an articulation of at least one of the machine frame and the texturing device (articulation of the machine frame; Figure 4B and column 5 lines 10-17), and actuating an actuator to articulate the machine frame to adjust the height of the crown point during the texturing of step (a) (“to crown the modular framework 102 of the system 100 to match the crowned surface so that texture rake 134 connected to the accessory mount may be transversely moved across and texture 208 to a uniform desired depth”; column 5 lines 12-16).
While details of the ground engaging units and legs are not explicitly disclosed for Figure 4B, Coats additionally discloses a machine frame being supported from ground engaging units by first and second adjustable height support columns (column 4 lines 3-7).  It would have been obvious to one of ordinary skill in the art to modify the prior art texturing machine disclosed to include first and second adjustable height support columns on legs of the ground engaging units to be able to place the frame at different heights.
	While the resulting combination fails to explicitly disclose that the texturing machine is separate from and behind a slipform paving machine which formed the freshly produced concrete layer, Heltzel teaches driving a texturing machine separate from and behind a slipform paving machine (tines or brush are carried on “an independent vehicle following the conventional concrete road machine, which vehicle may have…caterpillar endless tracks in the case of formless pavers”; Abstract) and longitudinally along the freshly produced concrete layer (“while the concrete is still in a plastic state”; Abstract) and texturing the freshly produced concrete layer.  It would have been obvious to one of ordinary skill in the art to have the texturing machine be a separate machine which follows the slipform paving machine which formed the freshly produced concrete layer in view of Heltzel’s disclosure to be able to texture the concrete layer while it is still in a plastic state based on design choice.
While Coats only generally discloses that the control system can include acoustic or sonic sensors to track slab elevation (column 4 lines 45-46), Bockes discloses that during operation, sensors determine variations in height of the concrete slab and the degree of crown present in the slab, and that in response to signals from these sensors, the height of a crown point is raised or lowered. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to incorporate sensors and the method steps of sensing a height of the texturing machine relative to the concrete layer adjacent the crown point with a crown point height sensor generating an input signal and actuating an actuator in response to adjust the height of the crown point for automatic operations.
While Bockes only discloses "sensors", more than one, but fails to explicitly disclose first and second edge height sensors adjacent each of the first and second edges, it is common sense that in forming a crown, at least three points must be known including two outer edge points and the crown point.  Bockes additionally discloses that “the height of the beam ends may also be adjusted” ([0055]), which would be synonymous with the two outer edge points in forming a crown, and would require knowing the heights at the end points with edge height sensors.  In view of the resulting combination including automatic adjustment of the height of the first and second height support columns, the resulting combination makes obvious sensing a height of the adjacent each of the first and second edges with first and second edge height sensors and generating first and second edge height input signals.  
While the resulting combination fails to explicitly disclose the use of a controller to receive an input signal and generate an output signal, Coats additionally discloses using a controller/control system to receive input signals from a sensor (column 4 lines 53) and generating an output signal (any combination of hardware or software for controlling the components of the system; column 4 lines 35-37).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use a controller for additional automatic operations to be able to control all of the components of the texturing machine.  The resulting combination makes obvious the method steps of generating an output signal to control the height of the adjustable height crown point in response to the input signal and actuating an actuator (there must be actuators, otherwise there would be no point in having a controller if the components weren’t able to move automatically) in response to the output signal and thereby articulating at least one of the machine frame and the texturing device to adjust the height of the crown point, adjusting the height of the first and second adjustable height support columns in response to the first and second edge height control output signals during the texturing of step (a), sensing a height of the texturing machine relative to the concrete layer adjacent each of the first and second edges with the first and second edge height sensor, and receiving first and second height input signals in the controller and generating first and second edge height output signals in response to the first and second edge height input signals, and actuating an actuator in response to the output signal to articulate the machine frame to adjust the height of the crown point during the texturing of step (a).
Regarding claim 30, the resulting combination includes in step (d) the machine frame being articulated adjacent the crown point, and makes obvious that the height of the crown point is adjusted by adjusting an articulation angle of the machine frame, since the angle of frame dictates the crown.
Regarding claim 32, the resulting combination includes in step (d) the texturing device comprising a transverse texturing device.  Coats additionally shows in Figure 4B that the texturing rake is known in the art to be mounted to the frame via an accessory mount which has rollers (unnumbered), which would suggest that the rollers are for rolling on tracks.  Coats additionally discloses that a framework may include a rail system (116) for mounting accessories (column 3 lines 40-42).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include an articulated rail/track extending transversely between the left and right ground engaging units in view of Coats’s further disclosure as a way to move the texturing rake.  The resulting combination makes obvious that the actuator adjusts the articulation of the track to adjust the height of the crown point of the transverse texturing device.
Regarding claim 34, the resulting combination includes the texturing of step (a) includes transversely texturing the freshly produced concrete layer.

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. Applicant argues (on the page numbered “7” through the top of page “9”) that there is no motivation to modify Heltzel with Coats because Heltzel already has height adjustable support columns that are manually adjusted with a rotary handle.  The rejection has been amended to clearly state that the motivation is to make the adjustment automatic rather than manual.  The statement that there is no reason to modify Heltzel because Heltzel already provides a solution for height adjustment is not persuasive since it has been held that automating a previously manual activity which accomplished the same result is a matter of obviousness.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Applicant argues in the first full paragraph of page “9” that Bockes is not a concrete texturing device and does not teach anything about a need for automation of a concrete texturing device.  However, Bockes was not used for those teachings.  Bockes is clearly in the concrete paving art.  Bockes was only used for the teaching of using sensors to determine variations in height of a concrete slab and the degree of crown present in the slab, and using the signals from sensors to make adjustments.  Since Heltzel and Coats both pertain to a crown in a concrete slab, and since it is common sense that the amount of crown is determined by knowing the two points at either end/edge and the mid-point (crown point), one of ordinary skill in the art would find Bockes’s disclosure of using sensors to be able to automatically determine those points to be relevant.
Applicant argues on page “10” that since Bockes teaches the adjustments to be made “for example in between operation of the apparatus”, that Bockes does not teach the adjustment being made during operation of the device.  This pertains to a newly added limitation, and the rejection above has been amended to reflect the amendment.  Bockes was not used for the teaching of when the adjustment is made, so this argument is moot.
Applicant did not provide arguments to the rejections of the dependent claims, only relying on the arguments to the rejection of independent claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Examiner notes that Coats et al., US 9,404,228 B1 discloses that an accessory such as a texture rake may be used for transverse or longitudinal tining operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671